DU TONT, J.,
delivered the opinion of the Court.
The appellant John Mercer was summoned by a writ of garnishment, to answer and set forth what goods and chat-ties, rights and credits, money or effects were in his possession or control, belonging to Philip S. Lever, the plaintiff in execution. The indorsement on the writ is as follows : “ Served—-July 25th, 1854—E. T. Kendrick, Sheriff.” The record shows that at the fall term, 1854, the parties appeared by their attorneys and that a judgment was entered against the garnishee for the want oí a plea or answer.
The error assigned is that the endorsement on the writ *724does not show how the service was perfected, whether by delivery of a copy or otherwise.
The statute (vide Thompson’s Digest, 372,) provides that the service of the writ of garnishment shall he the same as is provided in the case of a summons ad respondendum, and it has been heretofore decided by this court that the appearamce of a defendant in a suit cures any defect in the service of the writ. (D. B. Wood & Co. vs. Bk. of the State of Geo., 1 Fla. Rep., 378.) We can perceive no good reason why the same rule should not he applicable to the service of writs of garnishment.
Therefore let the judgment of the Circuit Court he affirmed.